This action was originally instituted December 13, 1933, before Joe E. Deupree, a justice of the peace for Oklahoma City, Oklahoma county, Okla. An attachment was had on certain personal property, and after an appeal to the court of common pleas, the defendants below filed their motion to discharge the attachment, and on the 10th day of February, 1934, the court dissolved the order of attachment issued. The justice of the peace court held that the justice of peace court did not have jurisdiction of the person of defendants, and dismissed the cause, and upon the same theory discharged the attachment. A motion for new trial was afterwards filed and the appeal taken from the order of the court dismissing the cause, but the petition in error with case-made attached was not filed herein until May 23, 1934, more than 30 days after the court had dissolved the order of attachment.
This court has repeatedly held that in order to appeal from an order dissolving an attachment, it is necessary to file the petition in error, together with the case-made, in this court within 30 days from the date of the order dissolving the attachment. Otherwise, the court is absolutely without jurisdiction to hear the error complained of in dissolving or discharging the writ of attachment. Jones v. Nelson,139 Okla. 198, 281 P. 792. In that case the court dismissed the appeal in so far as it affected the order vacating or discharging the writ of attachment, and afterwards heard the case upon the main appeal. Jones v. Nelson, 156 Okla. 236, 10 P.2d 408.
To the effect on the general rule of the construction under section 555, O. S. 1931, see Kennedy Mercantile Co. v. Dobson,40 Okla. 306, 138 P. 147; Farmers'  Merchants' Bank v. Cox,40 Okla. 307, 138 P. 148; First National Bank v. Chowning,95 Okla. 137, 218 P. 676; Mitchner v. City Commissioners,100 Okla. 98, 228 P. 159.
The appeal as to the order discharging the attachment is dismissed and denied as to the motion to dismiss the appeal.